a

Case 1:20-cr-10128-MLW Document 106 Filed 12/14/20 Page 1of1
_ Case 1:20-cr-10128-MLW Document 105 Filed 12/11/20 Page 1 of 2

UNITED STATES DISTRICT COURT

 

DISTRICT OF MASSACHUSETTS

)

UNITED STATES OF AMERICA )

)

v. )
) Crim. No. 1:20-cr-10128-MLW

KEENAM PARK, )

Defendant. )

)

_)

 

DEFENDANT’S MOTION TO PERMIT HIM TO RELOCATE WHILE AWAITING HIS
SELF-SURRENDER DATE

The Defendant, Keenam Park (“the Defendant”), by and through his undersigned attorney,
hereby respectfully requests that this Honorable Court permit him to relocate from the residence
in which he is currently staying with friends to a new location where he can stay until it is time for
him to report to his designated Bureau of Prisons facility. Mr. Park has identified two potential
locations, one in Alston and one in Cambridge where he would be able to stay for approximately
the next six weeks. With regards to each location, they are occupied by long-time friends of Mr.
Park, each of whom have been fully advised as to his conviction, sentencing, release conditions
and that he is waiting to report to prison.

Mr. Park has been in contact with the Probation Office to arrange a suitability inspection
but has been advised that the Court must first authorize him to move before any inspection can be
made. Ifthe Court authorizes Mr. Park to move but Probation does not find any of his proposed
locations to be suitable, then he will remain at his current location in Wellesley until his self-report
date. As he advised the Court at his sentencing, Mr. Park’s only desire in seeking a move is to

ease the burden on his friends who have graciously allowed him to stay with him for the past

Awiww ah . “Pavk man visor. UY cows
whee Pebanw Fmds RD he

W mnuxca vesidences Sv
Me, ee ahall ethuwrne

ceonmmnue oe OTE hel com

Uses D a aac: VA 1 20 %0
